UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5270


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY P. BENNETT, JR., a/k/a Juni, a/k/a Unc,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cr-00924-DCN-1)


Submitted:   May 17, 2010                  Decided:   June 3, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed in part; reversed in part by unpublished per curiam
opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Kevin
F. McDonald, Acting United States Attorney, Alston C. Badger,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry P. Bennett, Jr., was found guilty after a jury

trial for seven drug counts and one money laundering offense:

conspiracy to possess with intent to distribute five kilograms

or more of cocaine and fifty grams or more of cocaine base, in

violation of 21 U.S.C. § 846 (2006) (Count 1); possession with

intent    to    distribute     five       kilograms    or    more    of   cocaine,     in

violation       of   21   U.S.C.    §     841(a)(1)    (2006)       (Counts     2,    13);

possession       with     intent    to    distribute    a    quantity      of   cocaine

(Counts 6, 10); possession with intent to distribute 500 grams

or more of cocaine (Counts 11, 12); and conspiracy to commit

money      laundering,         in        violation      of      18        U.S.C.A.       §

1956(a)(1)(A)(i), (a)(1)(B)(i) (West 2000 & Supp. 2009) (Count

14).     Bennett received life sentences for Counts 1, 2, 11, 12,

and 13, 360-month sentences for Counts 6 and 10, and a 240-month

sentence       for   Count   14.         All   sentences     were    imposed     to   run

concurrent to each other.

               On appeal, Bennett’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issue: whether the district court erred by denying Bennett’s

motion for acquittal based on sufficiency of the evidence.                            For

the reasons that follow, we affirm in part and reverse in part.



                                               2
              We       review    the    denial        of   a   motion    for    acquittal     de

novo,    United        States    v.     Alerre,       430      F.3d   681,   693    (4th    Cir.

2005), and will sustain a conviction if there is substantial

evidence, taking the view most favorable to the Government, to

support it.        Glasser v. United States, 315 U.S. 60, 80 (1942).

              Ample evidence supported all of Bennett’s convictions,

except    for      his       conspiracy      to   commit        money    laundering     charge

(Count 14).            We find the evidence failed to support Bennett’s

conviction under Count 14 and reverse that conviction, as it

falls    outside         our     extant       case     law      to    support      either    the

promotion or concealment prong of the money laundering statute.

See, e.g., United States v. Caplinger, 339 F.3d 226 (4th Cir.

2003)    (international               money       laundering          scheme      to   attract

investment in bogus scheme to market worldwide a drug promised

to be effective in treating HIV/AIDS and cancer); United States

v.    Stewart,         256    F.3d     231    (4th     Cir.      2001)   (upholding         money

laundering conviction based on bicoastal distribution of large

amounts of marijuana where drugs were shipped into Virginia by

overnight courier; defendant Livingston recruited various people

and provided them with aliases to receive wire transfers; in

three-year period defendant Stewart received 136 wire transfers

and   money     parcels         totaling       $345,840);         and    United     States    v.

Wilkinson, 137 F.3d 214 (4th Cir. 1998) (defendants borrowed

money    from      a    Maryland       lender,        fraudulently       representing        that

                                                  3
they     were   financing      accounts       receivable       of        physicians      in

exchange    for    perfected     security     interests       in     the       physicians’

accounts, with defendants obtaining in excess of three million

dollars through wire transfers by submitting dummy loan requests

via facsimile).        Thus, we reverse Bennett’s conviction for Count

14.

            In accordance with Anders, we have reviewed the entire

record in this case, including the issues raised in Bennett’s

pro se supplemental brief, and have found no other meritorious

issues    for   appeal.       Accordingly,       we   affirm       the     remainder     of

Bennett’s convictions and sentences.                  We deny Bennett’s pending

pro se motion to vacate the district court’s judgment.                                  This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.      If    the   client     requests       that    a    petition       be

filed,    but     counsel    believes     that    such    a    petition          would   be

frivolous,      then   counsel      may   move    this    court          for    leave    to

withdraw from representation. Counsel’s motion must state that a

copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED IN PART;
                                                                    REVERSED IN PART


                                          4